953 F.2d 637
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Claude Raymond CURRY, Plaintiff-Appellant,v.John BOETTNER, Jr.;  Unknown Agent or Legal Entity, Liablefor Neglect of Duty to his Client the Plaintiff byAttorney John Boettner, Jr., Defendants-Appellees.
No. 91-7698.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 20, 1991.Decided Feb. 4, 1992.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.   Charles H. Haden, II, Chief District Judge.  (CA-91-262)
Claude Raymond Curry, appellant pro se.
John Boettner, Jr., Charleston, W.Va., for appellees.
S.D.W.Va.
AFFIRMED.
Before PHILLIPS, NIEMEYER and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Claude Raymond Curry appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Curry v. Boettner, No. CA-91-262 (S.D.W.Va. Sept. 3, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Curry's Requests for Judicial Notice, Request for Information, and Motion for Ruling for Appellant are hereby denied